DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 9/22/2022 "Reply" elects without traverse and identifies claims 1-8 as being drawn to Group I.  Accordingly, Examiner has withdrawn claims 9-15 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 8/11/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oda (US Pub. No. 2021/0375790).
Regarding claim 1, in FIG. 17, Oda discloses a semiconductor device comprising: a first chip (700); and a second chip (900) bonded to the first chip, wherein the first chip includes: a substrate (708); a transistor (720, paragraph [0105]) provided on the substrate; a plurality of first wirings (D1, D2, 780, 768, etc.) provided above the transistor; and a plurality of first pads (788) provided above the first wirings, the second chip includes: a plurality of second pads (988) coupled to the plurality of first pads, respectively; a plurality of second wirings (M1, M2, 968, etc.) provided above the second pads; and a memory cell array (920, paragraph [0075]) provided above the second wirings, and wherein the first wiring, the first pad, the second pad, and the second wiring are coupled to one another in series to form a first pattern.
Regarding claim 2, in FIG. 17, Oda discloses that the first pattern has the following order of connections: the first wiring, the first pad, the second pad, and the second wiring connected to each other in series.
Regarding claim 4, in FIG. 17, Oda discloses that the first pattern overlaps with the memory cell array, when viewed from the top.
Regarding claim 5, in FIG. 17, Oda discloses that the first pattern overlaps with both of the memory cell array and a stepped structure portion provided at an end of the memory cell array, when viewed from the top.
Regarding claim 6, in FIG. 17, Oda discloses that the first pattern overlaps with all of the memory cell array, a stepped structure portion provided at an end of the memory cell array, and a test pattern region (leftmost 388/488 is capable of being used for testing) around the stepped structure portion, when viewed from the top.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oda (US Pub. No. 2021/0375790).
Regarding claim 3, in FIG. 17, Oda discloses a third pad (leftmost 936) connected to at least one of the first wirings; and a fourth pad (rightmost 936) connected to at least one of the second wirings. 
Oda appears not to explicitly disclose that a length of the at least one first wirings extending from the third pad to a first or last of either the first or second pads is equal to or less than 1 mm, and a length of the at least one second wirings extending from the fourth pad to the first or last of either the first or second pads is equal to or less than 1 mm. There is no evidence showing the criticality of the claimed length.
The semiconductor art well recognizes that conductor length controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and dimensions of the overall device (e.g. longer conductors require bigger devices). Conductor length is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum lengths of the first and second wirings.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US Pub. No. 2021/0375790) in view of Oh (US Pub. No. 2021/0257266).
Regarding claims 7-8, Oda appears not to explicitly disclose one or more test chain patterns configured to test connections between the first pads and second pads, wherein the one or more test chain patterns are not connected with the memory cell array.
In FIGs. 1-4, Oh discloses a similar semiconductor device comprising one or more test chain patterns (TPAD1, TPAD2, TPAD1’, TPAD2’, TPAD3, TPAD3’) configured to test connections between first pads and second pads (paragraphs [0041]-[0047]), wherein the one or more test chain patterns are not connected with a memory cell array.
To test the alignment between the first pads and the second pads after the first and second chips are bonded it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form one or more test chain patterns configured to test connections between the first pads and second pads, wherein the one or more test chain patterns are not connected with the memory cell array, as disclosed by Oh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896